Name: Commission Regulation (EEC) No 2538/80 of 1 October 1980 amending for the second time Regulation (EEC) No 1058/77 on the characteristics of olive oil and of certain products containing olive oil and amending the Common Customs Tariff nomenclature as regards olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/24 Official Journal of the European Communities 2. 10 . 80 COMMISSION REGULATION (EEC) No 2538/80 of 1 October 1980 amending for the second time Regulation (EEC) No 1058/77 on the characteris ­ tics of olive oil and of certain products containing olive oil and amending the Common Customs Tariff nomenclature as regards olive oil HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1058 /77 is hereby amended as follows : 1 . in Annex I, points 1 and 2 are replaced by the text set out in Annex I to this Regulation ; 2 . in Annex III , the text of Additional Note 2 (B) I and II is replaced by the text set out in Annex II to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1917/80 (2 ), and in particular Articles 14 (4) and 19 (3) thereof, Whereas Annex I to Commission Regulation (EEC) No 1058/77 (3), as amended by Regulation (EEC) No 3132/78 (4 ), specified the characteristics of the various types of olive oil ; whereas, in practice , certain problems arise as regards the classification of virgin olive oils and virgin lampante olive oils ; whereas, therefore, Annex I should be adapted and Annex III concerning Additional Notes to the Common Customs Tariff should consequently be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . ( 2 ) OJ No L 186, 19 . 7 . 1980 , p. 1 . ( 3 ) OJ No L 128 , 24 . 5 . 1977, p. 6 . (4 ) OJ No L 370 , 30 . 12 . 1978 , p. 62 . 2. 10 . 80 Official Journal of the European Communities No L 259/25 ANNEX I CHARACTERISTICS OF OLIVE OILS 1 . For the purposes of subheading 15.07 A I a) of the Common Customs Tariff, 'virgin olive oil ' means natural olive oil having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, not greater than 3-3 % ; (b) a K270 extinction coefficient (absorption under a thickness of 1 cm of solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane) at a wavelength of 270 nm) not higher than 0-25 and, after treatment of the sample of oil with activated alumina, not higher than 0-11 ; (c) an extinction coefficient variation, in the 270 nm region, not higher than 0-01 . This variation is defined by : A K = Km - 0-5 + Km+4) where K,,, is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region, and Km_4 and Km+4 are the extinction coefficients at wavelengths 4 nm lower and higher, respec ­ tively, than that of K,  ; (d) negative Bellier and modified Vizern reactions, determined by the methods specified in Annex V, Sections A and B ; (e) negative soap test carried out according to the method described in Annex VI ; (f) such a taste that it is suitable in that state for immediate consumption . 2. For the purposes of subheading 15.07 A I b) of the Common Customs Tariff, 'virgin lampante oil', whatever its acidity, means olive oil :  either having the following characteristics : (a) a K270 extinction coefficient higher than 0-25 and, after treatment of the sample with acti ­ vated alumina, not higher than 0-11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3-3 % may have, after passage through activated alumina, a K270 extinction coefficient higher than 0-11 . If so, after neutralization and decolorization in the laboratory by the method speci ­ fied in Annex IV, they must have the following characteristics :  a K270 extinction coefficient not higher than 1 10 ,  an extinction coefficient variation, in the 270 nm region, higher than 0-01 but not higher than 0-16 ; (b) negative Bellier and modified Vizern reactions, determined by the methods specified in Annex V, Sections A and B ; (c) negative soap test carried out according to the method described in Annex VI,  or having the characteristics under 1 (a), (b), (c), (d) and (e), but a taste which renders it un ­ suitable in that state for immediate consumption. No L 259/26 Official Journal of the European Communities 2. 10 . 80 ANNEX II B. Untreated olive oil means oil with characteristics as defined in Sections I , II and III below. I. For the purposes of subheading 1 5.07 A I a) 'virgin olive oil' means natural olive oil obtained exclusively by mechanical processes, including pressure, but does not include mixtures with olive oil obtained otherwise, having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, not greater than 3-3 % ; (b) a K270 extinction coefficient (absorption under a thickness of 1 cm of solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane) at a wavelength of 270 nm) not higher than 0-25 and, after treatment of the sample of oil with activated alumina, not higher than 011 ; (c) an extinction coefficient variation, in the 270 nm region, not higher than 0-01 . This variation is defined by : A K = K  - 0-5 (Km_4 + Km+4) where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region, and Km_4 and Km+4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km ; (d) negative Bellier and modified Vizern reactions ; (e) negative soap test ; (f) such a taste that it is suitable in that state for immediate consumption. II . For the purposes of subheading 15.07 Alb) Virgin lampante oil ', whatever its acidity, means olive oil :  either having the following characteristics : (a) a K270 extinction coefficient higher than 0-25 and, after treatment of the sample with activated alumina, not higher than 0-11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3-3 % may have, after passage through activated alumina, a K270 extinction coefficient higher than 0 11 . If so, after neutralization and decolorization in the laboratory, they must have the following characteristics :  a K270 extinction coefficient not higher than 1-10 ,  an extinction coefficient variation , in the 270 nm region, higher than 0-01 but not higher than 0-16 ; (b) negative Bellier and modified Vizern reactions ; (c) negative soap test,  or having the characteristics under 1 (a), (b), (c), (d) and (e), but a taste which renders it unsuitable in that state for immediate consumption .